Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 QUARTERLY ANALYSIS TIAA REAL ESTATE ACCOUNT REA COMPOSITE INDEX COMPARISON QUARTER ENDING JUNE 30, 2008 INTRODUCTION The TIAA Real Estate Account (Account) is unique in that it offers TIAA-CREFs retirement plan participants exposure to a portfolio of income producing real estate, diversified across property types and geographic locations. While the Account offers investors the opportunity to invest in income-producing real estate previously only available to large institutional investors, there are relatively few sources of returns that can be used as a direct comparison for assessing the performance of the Account. In addition, such comparisons are highly complex. The quarterly analysis which follows is designed to provide both comparison and supplemental return information to aid investors in understanding the standard performance of the Account as calculated by TIAA-CREF relative to the real estate market returns as represented by NCREIF. Because of its complexity, this analysis is best explained to institutions by registered representatives of TIAA-CREF Individual & Institutional Services, LLC. TIAA REAL ESTATE ACCOUNT COMPOSITE INDEX The TIAA Real Estate Account Composite Index (REA Composite Index) is comprised of:  the total return for all real estate properties owned or managed in commingled open-end funds, as derived from the database of the National Council of Real Estate Investment Fiduciaries (NCREIF), an independent party (hereinafter, NCREIF Open-end).  the Dow Jones Wilshire Real Estate Securities Index for real estate securities, and  the iMoneyNet All-Taxable Average for short-term, cash-like investments. The REA Composite Index composition is weighted among the above three components in a fixed 75%, 5% and 20% composition, respectively. At this time we do not intend to add this Composite Index information to the Accounts prospectus. COMPARISON BETWEEN THE TIAA-CREF CALCULATED ACCOUNT RETURNS AND THE REA COMPOSITE INDEX A comparison between the standard performance of the Account as calculated by TIAA-CREF and the REA Composite Index typically results in differences stemming mainly from the different methodologies used in computing the performance of the properties held by the Account versus those in the NCREIF Open-end. The differences between the two approaches include: FOR INSTITUTIONAL INVESTOR USE ONLY. NOT FOR DISTRIBUTION TO THE GENERAL PUBLIC. 1 Frequency of Valuation and Appraisals:  While an annual appraisal is done by an independent appraiser, the Account values each property quarterly, and value changes, if any, are reported throughout the quarter as they become available. NCREIF Open-end contributors, for the most part, appraise properties annually and value changes are reported typically at the end of the fourth quarter. Treatment of Leverage:  NCREIF properties are reported on an unlevered basis regardless of the actual debt placed on the properties. TIAA-CREF incorporates the effect of leverage in the standard performance of the Account. Timing of Activity:  NCPurchases and sales of properties are accounted for in the Accounts performance on the day they close, while NCREIF does not add a newly purchased property to the index until the end of the first full quarter if it has been appraised, or after the second full quarter. When a property in the index is sold, it is deleted in the following full quarter.
